DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 10/11/2021, has been entered and carefully considered. Claims 1, 4-5, 7, 11, 21, 24-26 and 29-30 are amended and claims 6 and 15 are canceled.  Claims 1-5, 7-14 and 16-30 are currently pending.

Response to Arguments
3.	Applicant’s arguments, 10/11/2021, page 9, with respect to claims 1, 21 and 26 regarding the amended claim limitation “at least the first UE decoding at least part of the data transmission”, have been fully considered but are moot in view of the new ground of rejection by Su et al., (US 2021/0127396).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3, 4, 8-9, 11, 13-14, 16, 18-19, 21, 23-24, 26 and 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al., (US 2021/0127396), hereinafter Su396. 

Regarding Claim 1, Su396 teaches A method for wireless communications performed by a first user equipment (UE): 
receiving a data transmission from a network node ([Para. 0285-0299] Fig. 15, shows a relay UE (i.e., a first UE) receives the first PDSCH and the second PDSCH from the base station, which carries downlink data of the remote UE (i.e., second UE)); decoding at least part of the data transmission [Para. 0281-283, 0285-0293, 0302] the relay UE has decoding capability to the received data channel (PDSCH) of the remote UE. The relay UE performs decoding processing on the received data channel of the 
determining whether the data transmission is intended for a second UE or the first UE, based on a control message ([Para. 0266-0268, 0296-0299] Fig. 15, shows the relay UE receives PDCCH configuration for the remote UE including identity of the remote UE, such as UE ID; the wireless network temporary identifier (RNTI) of the remote UE. The relay UE receives the PDCCH which signals scheduling information of the following PDSCH that carries the downlink data and transmits the PDSCH to the remote UE based on a PDCCH control message, which includes scheduling information such as remote UE ID). 
and retransmitting the data transmission to the second UE upon determining that the data transmission is intended for the second UE ([Para. 0291, 0391, 0477, 0491-0492] Fig. 30, the relay UE transmits the second PDSCH (i.e., retransmitting) to the remote UE, and the PDSCH forwards the downlink data of the remote UE carried by the first PDSCH, the relay UE continuously transmitting the retransmission of the second PDSCH until the decoding of the second PDSCH by the remote UE is successful). 

Regarding Claim 3, Su396 teaches receiving the control message from the network node prior to receiving the data transmission, wherein the control message indicates a UE identifier for the second UE ([Para. 0266-0268, 0296-029] Fig. 15, shows the relay UE receives the PDCCH from the base station signaling the scheduling information of the PDSCH, and then the relay UE receives PDSCH carries the downlink data of the remote UE, wherein the PDCCH configuration for the remote UE including 

Regarding Claim 4, Su396 teaches wherein the determining comprises determining whether the data transmission is intended for the second UE based on a downlink control information (DCI) field included in a PDCCH included in the received control message ([Para. 0309] the PDCCH includes multiple DCIs, one DCI is used to indicate scheduling information of the first PDSCH, and another DCI is used to indicate scheduling information of the second PDSCH of the remote UE. [Para. 0265-0266] The downlink control information (DCI) of the remote UE includes identity of the remote UE, such as UE ID; the wireless network temporary identifier (RNTI) of the remote UE, such as C-RNTI, SPS-C-RNTI, indicating the data transmission is intended for the remote UE)

Regarding Claim 8, Su396 teaches receiving a trigger message, wherein retransmitting the data transmission comprises transmitting the data transmission to the second UE upon receiving the trigger message (i.e., a control message). 
 ([Para. 0295-0299] Fig. 15, the relay UE receives a PDCCH, a downlink control message ([0307] DCI), which signals scheduling information for the relay UE to transmits the PDSCH to the remote UE, and the PDSCH carries downlink data of the remote UE. That is, transmitting or retransmitting the data to the remote UE upon receiving the trigger message).

Regarding Claim 9, Su396 teaches wherein the trigger message is received upon the first UE successfully decoding at least part of the data transmission ([Para. 0116-0128, 0293, 0302, 0306] the first UE (relay UE) receives the resource scheduling information (i.e., trigger message) in the DCI (downlink control information), upon the first UE successfully decodes the first data channel that carries data of the second UE, the first UE forwards the data between the base station and the second UE according to the scheduling information), and upon the first UE transmitting an indication to the network node that at least part of the data transmission has been successfully decoded ([Para. 0287, 0293] a relay UE forwards the received data channel of the remote UE only after successfully decoding it. Here, the relay UE must feed back the decoding information of the data channel of the remote UE to the base station. Only after the relay UE successfully decodes the received data channel of the remote UE, and only after confirming that the relay UE successfully decodes the received data channel of the remote UE, the first UE forwards to the remote UE).

Regarding Claim 11, Su396 teaches A method for wireless communications performed by a network node: transmitting a control message to at least a first UE ([Para. 0296] Fig. 15, shows a base station transmits a PDCCH to the relay UE (first UE)), the control message comprising an indicator of whether a data transmission is intended for the first UE or a second UE, the control message comprises an indicator for the first UE to forward the data transmission after decoding at least part of the data transmission ([Para. 0266-0268, 0285-0287, 0296-0299, 0302] the information of PDCCH including identity of the remote UE, such as UE ID; the wireless network 

Regarding Claim 13, Su396 teaches wherein the network node comprise one of a base station or a programmable logical control (PLC) node ([Para. 0296] Fig. 15, a base station transmits a PDCCH to the relay UE), and wherein the control message indicates a UE identifier for the second UE when the control message indicates that the data transmission is intended for the second UE ([Para. 0266-0268, 0285-0287, 0296-0299, 0302] the information of PDCCH including identity of the remote UE, such as UE ID; the wireless network temporary identifier (RNTI) of the remote UE. Fig. 15, shows the relay UE receives the PDCCH which signals scheduling information of the following PDSCH that carries the downlink data intended for the remote UE).

Regarding Claim 14, Su396 teaches wherein the control message indicates whether the data transmission is for the first UE or the second UE via a downlink control information (DCI) included in a PDCCH message or via a map of a set of UEs, the map 
 
Regarding Claim 16, Su396 teaches wherein the data transmission comprises a resource allocation of a sidelink for retransmitting the data transmission to the second UE ([Para. 0246, 0279, 0287] describes the base station schedules the transmission resources (i.e., resource allocation) on the sidelink for the relay node (which include transmission resources for sidelink control messages and resources for sidelink data messages for the PDSCH transmission and schedule the retransmission of the data channel of the remote UE).
 
Regarding Claim 18, Su396 teaches transmitting a trigger message to the first UE upon failing to receive an ACK from the second UE on the data transmission, wherein the trigger message indicates to the first UE to re-transmit the data transmission to the second UE using a sidelink ([Para. 0388-0391, 0423, 0505] describes the base station initiates the retransmission scheduling (trigger message) to the relay UE upon receiving an NACK from the remote UE via the relay UE (failing to receive an ACK). [Para. 0246] the relay forwarding method designed in a device to device (D2D) communication using a sidelink).

Regarding Claim 19, Su396 teaches wherein the trigger message is sent to the first UE upon receiving an indication from the first UE that at least part of the data transmission has been successfully decoded ([Para. 0287, 0293, 0391] if the base station receives the ACK from the relay UE if the relay UE correctly decode the first PDSCH, the base station initiates new data scheduling (a trigger message) of the remote UE to the relay UE. The scheduling information includes new data indication and MCS [0308]).

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Su396. Su396 further teaches A first user equipment (UE) for wireless communications, comprising a transceiver; a memory; and at least one processor coupled to the memory ([Para. 0141-0143, 0235-0237] user equipment (UE), comprises: a processor; and a memory configured to store machine readable instructions that, when executed by the processor, cause the processor to perform the above-mentioned method for relay transmission. Fig. 10 shows a structure of a user equipment includes a module for transmitting/receiving.

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Su396. Su396 further teaches An apparatus for wireless communications at a first user equipment (UE), comprising means for receive a data transmission; means for determine; and means for retransmit ([Para. 0154] Fig. 9 shows a structure of a terminal device, which may be the first terminal device in the method embodiment. The terminal device may include a receiver 40, a transmitter 41, a processor 42, and a memory 43).

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 2, 12, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 as applied to claims 1 and 11 respectively above, and in view of Su et al., (US 2020/0137782), hereinafter Su782.

Regarding Claim 2, Su396 does not disclose wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a UE group which comprises at least the first UE, and the second UE.
Su782 teaches wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a UE group which comprises at least the first UE, and the second UE ([Para. 0068, 0089, 0101] The access network device 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Su782 to ensuring accuracy of the transmission through the sidelink and to improve the transmission efficiency.

Regarding Claim 12, Su396 does not disclose wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a helper UE group of which the first UE is a member.  
 Su782 teaches wherein the data transmission is either a unicast transmission or a multicast transmission via a Group-Radio Network Temporary Identifier (G-RNTI) and wherein the multicast transmission is to a helper UE group of which the first UE is a member. ([Para. 0068, 0089, 0101] the access network device may multicast the downlink data by using the cooperation group identifier (i.e., helper UE group). The first terminal device and the second terminal device may constitute a cooperation group. The group identifier may be a user equipment cooperation group-radio network temporary identity (UCG-RNTI). 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from 
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	
7.	Claims 5, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 as applied to claims 3, 23 and 28 respectively above, and in view of Dao et al. (US 2020/0154350) hereinafter Dao.

Regarding Claim 5, Su396 does not disclose wherein the determining comprises determining whether the data transmission is for the second UE based in part on a map of a set of UEs, the map capable of uniquely identifies at least the second UE and the first UE. 
Dao teaches wherein the determining comprises determining whether the data transmission is for the second UE based in part on a map of a set of UEs, the map capable of uniquely identifies at least the second UE and the first UE ([Para. 0078, 0108, 0118, 0143] describes the UE leader (first UE) receives messages on behalf of the plurality of UEs and the UE leader forwards these messages to the plurality of UEs using device to device (D2D) links based on a mapping of IP address of IP prefix of UEs of the same UE group, and may use the UE group ID to send one message to all UEs of 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Dao to improve the V2X application and minimize the delay of control message for D2D communication. 

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 5.

8.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 as applied to claims 1 and 11 respectively above, and in view of Kim et al. (US 2018/0176892) hereinafter Kim.

Regarding Claim 7, Su396 teaches wherein the control message indicates a resource allocation of an intended sidelink for retransmission of the data transmission to the second UE ([Para. 0246, 0279, 0287] describes the relay node receives scheduling information for the transmission resources (i.e., resource allocation) on the sidelink, which include transmission resources for sidelink control messages and resources for 
 and indicates whether the data transmission is to be at least partially decoded if the data transmission is intended for the second UE ([Para. 0302] the first PDCCH includes scheduling information of the first PDSCH or the second PDSCH for the remote UE and indicates the time for decoding of the first PDSCH and the second PDSCH).
Su396 does not disclose wherein resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource scheduling with a RRC message.
Kim teaches wherein resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource scheduling with a RRC message ([Para. 0570-0578, 0634-0637, 0644, 0693-0697] describes the scheduling assignment (SA) for the sidelink including retransmission information, and the resource allocation for the sidelink transmission may be semi-persistent scheduling (SPS) with  RRC signaling).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Kim to improve the utilization of cellular system.

Regarding Claim 17, Su396 does not disclose wherein a resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource allocation using an RRC message.
 wherein a resource allocation of a sidelink for retransmitting the data transmission to the second UE is via a semi-persistent resource allocation using an RRC message. ([Para. 0570-0578, 0634-0637, 0644, 0693-0697] describes the scheduling assignment (SA) for the sidelink including retransmission information, and the resource allocation for the sidelink transmission may be semi-persistent scheduling (SPS) with RRC signaling).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Su396 and Kim to improve the utilization of cellular system.

9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Su396 as applied to claims 8 and 18 respectively above, and in view of Chen et al. (US 2020/0107170) hereinafter Chen.

Regarding Claim 10, Su396 does not disclose wherein the trigger message comprises a modulation and coding scheme (MCS), a precoding matrix indicator (PMI), and a rank indicator (RI) for retransmitting the data transmission.
Chen teaches wherein the trigger message comprises a modulation and coding scheme (MCS), a precoding matrix indicator (PMI), and a rank indicator (RI) for retransmitting the data transmission. ([Para. 0036-0045] describes a link parameters (e.g., MCS, power control, a PMI, an RI, or a combination thereof) may be provided by DCI from base station for the sidelink transmission and retransmission between first UE 110 and second UE 120 as shown in Fig. 1).


Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180035435, Gupta et al. discloses Mechanisms for interference management of multi-tti sidelink-centric subframes in wireless communication.
US 20180213486, Yoo et al. discloses Power control for coordinated multipoint joint transmission.
US 20180234968, Sun et al. discloses Multi-level slot bundling design.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413